
	
		II
		111th CONGRESS
		1st Session
		S. 2153
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on grocery bags of
		  nonwoven fabric wholly of polypropylene.
	
	
		1.Grocery bags of nonwoven
			 fabric wholly of polypropylene
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Grocery bags of nonwoven fabric wholly of polypropylene, of
						which the fabric comprising the outer surface of the bag is at least 70 grams
						per square meter and does not exceed 110 grams per square meter, with handles
						of nonwoven fabric wholly of polypropylene sewn on, with a capacity not to
						exceed 23 liters each, of a type used to carry food or beverages purchased in
						grocery stores, supermarkets or pharmacies or the like (provided for in
						subheading 4202.92.30) FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
